Action to recover fines imposed and collected by the city of Yonkers on informations alleging violation of subdivision 1 of section 14 of the General Highway Traffic Law. Defendant appeals from so much of an order entered upon plaintiff’s motion for summary judgment as granted judgment to the plaintiff in the amount of $5,297, with interest, and from the judgment entered thereon. Order and judgment, insofar as appealed from, unanimously affirmed, with ten dollars costs and disbursements. No opinion. Present — Close, P. J., Hagarty, Carswell, Johnston and Lewis, JJ. [177 Mise. 406.]